— In an action, inter alla, to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Kings County (Levine, J.), dated June 25, 1987, which, upon a jury verdict, is in favor of the plaintiff and against her in the principal sum of $24,500.
Ordered that the judgment is affirmed, with costs.
Viewing the evidence adduced at trial in a light most favorable to the plaintiff, we find that the jury’s determination that the plaintiff sustained "serious injury” within the meaning of Insurance Law § 5102 (d), was supported by legally sufficient evidence (see, Nicastro v Park, 113 AD2d 129, 132). The evidence was sufficient to establish that, as a result of the automobile accident, the plaintiff suffered a medically determined injury or impairment of a nonpermanent nature which prevented her from performing substantially all of her usual and customary daily activities for not less than 90 days during the 180 days immediately following the accident (Insurance Law § 5102 [d]).
*537We also find that the defendant’s contention that the trial court erred in denying her motion for a continuance due to the inability of her medical expert to testify on the scheduled date is without merit. Given the defendant’s failure to either provide an explanation of her expert’s sudden unavailability or to explain the importance of that expert’s testimony to the defendant’s case, the trial court did not abuse its discretion in denying a continuance (see, Klombers v Lefkowitz, 131 AD2d 815, lv denied 70 NY2d 614). Mollen, P. J., Eiber, Kooper and Spatt, JJ., concur.